Citation Nr: 0808306	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-27 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an effective date earlier than August 15, 
2003 for the grant of a 100 percent evaluation for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than August 15, 
2003 for the grant of eligibility to Dependents Educational 
Assistance under 38 U.S.C.A. Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to June 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which granted a 100 percent evaluation for 
PTSD and entitlement to Dependents Educational Assistance 
under 38 U.S.C.A. Chapter 35, both effective August 15, 2003.  


FINDINGS OF FACT

1.  In an April 2001 rating decision, the RO increased the 
evaluation of the veteran's PTSD to 30 percent, effective 
July 27, 2000.

2.  The veteran has not asserted that the April 2001 rating 
decision was clearly and unmistakably erroneous.

3.  The veteran's claim for an increased evaluation for his 
PTSD was received on August 15, 2003.  

4.  In November 2004, the RO granted a 100 percent evaluation 
for PTSD, effective August 15, 2003.

5.  There is no medical evidence showing that the veteran's 
PTSD warranted a 100 percent evaluation at any time during 
the year prior to August 15, 2003.






CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
15, 2003, for the grant of a 100 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2007).  

2.  The criteria for an effective date prior to August 15, 
2003, for a grant of entitlement to educational benefits 
under the provisions of Title 38 of Chapter 35, United States 
Code, have not been met.  38 U.S.C.A. §§ 3500, 3501, 3510, 
3511, 3512, 5107, 5110, 5113 (West 2002); 38 C.F.R. §§ 3.159, 
3.400, 21.3041; 21.4131(d) (1) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Effective date, 100 percent rating for PTSD

It is undisputed that the veteran did not perfect an appeal 
of the RO's April 2001 rating decision.  As such, entitlement 
to an earlier effective date for his PTSD is not warranted on 
this basis.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

Service connection for PTSD was established with a 10 percent 
evaluation effective February 15, 1996.  See June 1999 rating 
decision.  The veteran was notified of this decision by 
letter dated July 2, 1999, but he did not file a timely 
appeal and this decision became final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  The 
RO subsequently granted a rating of 30 percent, effective 
July 27, 2000, in response to a claim for increased rating 
received in August 2000.  See April 2001 rating decision.  
The veteran was notified of this decision by letter dated 
April 25, 2001, but he again failed to file a timely appeal; 
thus, it also became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).  

The veteran filed a claim for increased rating that was 
received by the RO in August 2003.  See statement in support 
of claim.  The RO initially denied the claim and continued 
the 30 percent rating assigned for PTSD.  See March 2004 
rating decision.  The veteran thereafter filed a notice of 
disagreement (NOD) and the RO subsequently increased the 
rating to 100 percent, effective August 15, 2003, the date on 
which the veteran's claim for increased rating was received.  
See November 2004 rating decision.  The veteran contends, 
however, that he is entitled to an effective date earlier 
than August 15, 2003, for the assignment of the 100 percent 
evaluation.  See January 2005 NOD.  In pertinent part, the 
veteran proposes that the effective date should be July 27, 
2000, and would prefer it to be February 15, 1996.  See June 
2005 VA Form 21-4138.  The veteran's representative points to 
a July 27, 2000 record from Dr. M. Mayclin as support for 
entitlement to an earlier effective date for the 100 percent 
evaluation.  

Based on the evidence as discussed above, the date of the 
veteran's claim for an increased evaluation for service-
connected PTSD is August 15, 2003.  The Board must now 
ascertain when the increase in disability occurred.  As the 
earliest date of the veteran's increased rating claim is 
August 15, 2003, he could be granted an effective date as 
early as August 15, 2002, if it were factually ascertainable 
that an increase in disability had occurred within that year.  
See 38 C.F.R. § 3.400(o)(2) (2007); Harper, 10 Vet. App. at 
126.  

The veteran's PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  Under this diagnostic code, a 
100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The Board notes that review of the claims folder reveals that 
the veteran was scheduled for a VA compensation and pension 
(C&P) PTSD examination in February 2001, in conjunction with 
his August 2000 claim for increased rating, but failed to 
report.  It appears the veteran was arrested at the Hayden VA 
Medical Center (VAMC) in January 2001 and released from 
incarceration in January 2003.  See February 2001 and April 
2001 statements from veteran; January 2003 homeless program 
initial assessment; September 2003 VA C&P examination report.  

In addition, the Board notes that the RO relied upon the July 
27, 2000, record from Dr. Mayclin to grant an increase to 30 
percent for PTSD.  See April 2001 rating decision.  The Board 
also points out despite the RO's acknowledgement of an 
absence of objective evidence prior to the date of the 
veteran's claim to support an increased evaluation, and 
relying upon a September 2003 VA C&P examination to assign 
the 100 percent disability rating for PTSD, the effective 
date assigned by the RO was the date it received the 
veteran's claim rather than the date entitlement arose.  See 
November 2004 rating decision.  

The medical evidence of record dated prior to August 15, 
2003, but no earlier than August 15, 2002, is not substantial 
and is devoid of any record of psychological treatment.  The 
veteran was seen in January 2003 shortly after his release 
from prison.  He was then living in a building owned by a 
friend.  The veteran was alert and oriented at the time of 
the interview and his hygiene and clothing were within normal 
range.  His mood was dysphoric and anxious and affect was 
consistent with verbal content.  The veteran was open and 
cooperative and denied any homicidal and/or suicidal ideation 
and audio or visual hallucinations.  There was no evidence of 
any gross psychotic symptoms, memory and concentration 
appeared intact, and insight and judgment were fair.  The 
veteran indicated that he had not used the VA medical system 
for medical and/or psychiatric care in the past six months.  
He reported experiencing serious depression and anxiety or 
tension, and indicated that he had taken prescribed 
medication for a psychological/emotional problem, but denied 
experiencing trouble understanding, trouble concentrating or 
remembering, and trouble controlling violent behavior.  The 
veteran reported that he had been retired/disabled in the 
past three years.  See homeless program initial assessment.  

The evidence of record dated between August 15, 2002, and 
August 15, 2003, does not contain evidence of total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  In the absence 
of such evidence, entitlement to an effective date prior to 
August 15, 2003 for the assignment of a 100 percent rating 
for service-connected PTSD is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

II.	Effective date, Chapter 35 entitlement

For the purposes of educational assistance under 38 U.S.C.A. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807(a), 
21.3021 (2007).

With regard to the veteran's claim for an effective date 
prior to August 15, 2003 for the grant of basic eligibility 
to Chapter 35 educational benefits, the Board finds that 
pursuant to 38 U.S.C.A. Chapter 35, the veteran was found to 
have a permanent total service-connected disability when he 
was granted a 100 percent evaluation for PTSD, effective 
August 15, 2003.

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2007).  Except as provided in subsections (b) and (c), 
effective dates relating to awards under Chapters 30, 31, 32, 
and 35 of this title or Chapter 106 shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation.  38 U.S.C.A. § 5113 (West 2002).

Based on the foregoing, because the veteran was found to have 
a permanent total service-connected disability when he was 
granted a 100 percent evaluation for PTSD effective August 
15, 2003, entitlement to basic eligibility to Chapter 35 
educational benefits must also be effective August 15, 2003.  
Although the veteran asserts that he is entitled to an 
earlier effective date for Chapter 35 educational assistance, 
the regulatory criteria and legal precedent governing 
eligibility for the receipt of such benefits are clear and 
specific.  The Board is bound by these criteria.  38 U.S.C.A. 
§§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  

III.	Duties to notify and assist

With respect to the veteran's PTSD claim, the United States 
Court of Appeals of the Federal Circuit has held that once 
the underlying claim is granted, further notice as to 
downstream questions, such as the effective date, is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  As to his Chapter 35 claim, because the application 
of the law to the undisputed facts is dispositive of this 
appeal, no discussion of VA's duties to notify and assist is 
necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

As to VA's duty to assist, because there is no outstanding 
evidence that should be associated with the claims folder.  
The Board thus finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced by the Board's adjudication of 
his claims.  


ORDER

An effective date earlier than August 15, 2003 for the grant 
of a 100 percent evaluation for PTSD is denied.  

An effective date earlier than August 15, 2003 for the grant 
of eligibility to Dependents Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


